Case 1:18-cr-20946-CMA Document 8 Entered on FLSD Docket 12/13/2018 Page 1 of 22




                             U NITED STATE S D ISTR ICT C O U R T
                             SO UTH ERN DISTR ICT O F FLO R IDA

                               C A SE N O . 18-C R -20946-G AY L                               o .c.
                                                                        !=e'h7,
                                                                              . v-e
   U N ITED STA TES O F AM ER IC A
                                                                            g j: jA                      ,
                                                                   ..    s-rr-
                                                                             pGl  x!!'v
                                                                                      h.1
                                                                                        .-/
                                                                                          :N,,.
                                                                                              :.
                                                                                               '.y'-c.r.
                                                                          c.bl
                                                                             :
                                                                             -.
                                                                              kl .r t; $.
                                                                                        $
                                                                                ) ;tfx'- (
                                                                                  - .     C   k--'
                                                                                                 tî-
                                                                                                  j.
                                                                                                   kl,
                                                                                                     Jt
                                                                                                      l .
                                                                               . oti      -.-.n..1
                                                                                                 -..e,.=m-
   U LY SSE S C ABR ER A,etaI.                                           zn-:
                                                                            .,-
          a/k/a GUL EY ''
          a/k/a éiBig C uz,''

                 D efendant.
                                          /

        UN ITED STA TES'O M N IB US M O T IO N TO SEE K PR E-TRIA L D ET ENTIO N

                 The U nited States of Am erica,by and through the undersigned A ssistantU nited

   StatesAttorney,hereby filesthisO m nibusM otion to Seek PretrialD etention,inform ing the Court,

   pursuanttoTitle18,UnitedStatesCode,Section3142(9,ofthebasiswhichitwillseektodetain
   DefendantsUlyssesCabrera,(ûCCABRERA'')5Bemardo Quinonez,(kéB.QUINONEZ'D),Rafael
   Quinonez,CSR. QUINONEZ''),Henry Feliciano-Torres, CûFELICIANO-TORRES'D, Daniel
   Quinonez, (.ED. QUINONEZ''), M arvin M elendez-Reyes, (ICM ELENDEZ-REYES'D, Victor
   Smith,(tCSMITH'') Hector Salgado,('ISALGADO'') lssac Leal,(ICLEAL'') Rogelio Ramos,
   CIRAM OS''I5PeterSimo,(1tSIM O''),M iguelHaber,(ûIHABEW ')5GilbertCnzzBaez,(IûBAEZ''),
   andAlainTerry,('ûTERRY''),priortotrial.
          In supportthereof,the undersigned reliesupon the follow ing:

                                                A RR ESTS

                 ln the early m orning hours of December 13,2018,members of the Bureau of

   Alcohol,Tobacco,Firearm s,and Explosives,M iami-Dade PoliceDepartment,and United States
Case 1:18-cr-20946-CMA Document 8 Entered on FLSD Docket 12/13/2018 Page 2 of 22



   M arshals Services arrested 19 m em bers ofa Little H avana violent dnzg trafficking organization

   andseizedammunition,afirearm,andpoundsofsuspectedmarijuanaandcocaine.l
                        REBU TTA BLE PR ESU M PTIO N FO R D ETEN TIO N

           Thereisarebuttable presumption ofpretrialdetention in thiscasebasedupon the charges

   alleged in the indictm ent.ln certain cases,a rebuttablepresumption appliesthatno condition or

   com bination of conditions w illreasonably assure the appearance of the person as required and

   assurethesafetyofthecommunity.See 18U.S.C.j3142(e)(3).Thepresumptionimposesupon
   the defendantthe burden ofproduction to com e forward w ith evidence suggesting thathe isneither

   a danger to the com m unity nor a risk of flight. lfthe defendantfails to rebut either partof the

   statutory presum ption,then pretrial detention is w arranted. See King,849 F.2d at 488; United

   Statesv.Allen,891F.Supp.594,597(S.D.Fla.1995).
           The presum ption istriggered upon the charging ofTitle 21 offenses,which carry w ith ita

   m axim um penalty of 10 yearsim prisonm entorupon thecharging ofTitle 18,U nited States Code,

   Section924(c)offenses,whichcarrywithitamaximum penaltyoflifeimprisonment.Theinstant
   indictmentchargesthedefendantswithboth Title21and924(c)offenses.
                                             IN D IC TM EN T

          On December6,2018,aGrand Jury sitting in the Southel'
                                                              n DistrictofFlorida returned an

   lndictmentagainst24individuals,includingtheabovementioneddefendants.(DE 1)
   C ABR ER A

          It is alleged that CA BRER A lead and supplied cocaine to a violent dl'ug trafticking



   1On December12,2018,co-defendantPeterRodriguezwasobserved onstlrveillancevideo carrying agarbagebag
   intotheMiamiGardenshomewhereB.QUINONEZ andR.QUINONEZ werearrested.OnDecember13,2018,
   thesamegarbagebagwasIocatedinsidetheMiamiGardenshome,andinsidethegarbagebagwasmari  juana.On
   December13,2018,co-defendantRodriguezwasarrestedand8boxesofmarijuanawasseizedfrom hishome,
   duringhisarrest.TheGovernm entwillseek pre-trialdetentionforRodriguezbased upontheevidencediscoveredat
   the tim e ofhis arrest.
Case 1:18-cr-20946-CMA Document 8 Entered on FLSD Docket 12/13/2018 Page 3 of 22




   organization,($1DTO'')operatinginLittleHavanaandlaunderedproceedsofdrugtraffickingfrom
   the D TO w hile collecting disability incom e from the SocialSecurity A dm inistration.

          The indictm entcharges CA BRER A w ith continuing a crim inalenterprise,in violation of

   Title21,United StatesCode,Section 848;conspiracy to possessw ith intentto distribute controlled

   substances,in violation of Title 21,United States Code,Section 846*
                                                                     ,conspiracy to possess a

   tirearm in furtherance of a drug trafficking crim e,in violation of Title 18,U nited States Code,

   Section 924(0),
                 . conspiracy to commitmoney laundering,in violationofTitle18,United States
   Code,Section 1956(h)'
                       ,drive-byshooting,inviolationofTitle18,UnitedStatesCode,Section36,
                                                                                        *
   brandishing and discharging a firearm in furtherance of a drug trafticking crim e,in violation of

   Title18,UnitedStatesCode,Section924(c)(1)(A)(iii);possessionofafireann infurtheranceofa
   drug trafficking crime,in violation ofTitle 18,United States Code,Section 924(c)(1)(A)(i);
   m aintaining an establishm ent for distribution of controlled substances,in violation of Title 21,

   United StatesCode,Sedion 856(a)(1);moneylaundering,in violationofTitle 18,United States
   Code, 1957,
             .and possession of cocaine w ith intentto distribute,in violation ofTitle 21,United

   StatesCode,Section 841.

   B.QUINONEZ
          Itis alleged thatB.QUINONEZ organized and supervised the streetdistribution and
   violentretaliatory operationsfortheDTO,specifically,B.QUINONEZ led retaliatory drive-by
   shootingsthatresulted in the shooting ofa l3-yearo1d in Little H avana.

          TheindictmentchargesB.QUINONEZ withcontinuingacriminalenterprise,inviolation
   of Title 21, U nited States Code, Section 848; conspiracy to possess w ith intent to distribute

   controlled substances,in violation of Title 21,United States Code,Section 846)conspiracy to

   possess a fireann in furtherance ofa drug trafticking crim e,in violation ofTitle 18,U nited States
Case 1:18-cr-20946-CMA Document 8 Entered on FLSD Docket 12/13/2018 Page 4 of 22




   Code,Section 924(0)*
                      , conspiracyto commitmoneylaundering,in violation ofTitle 18,United
   StatesCode,Section 1956(h);drive-by shooting,in violation ofTitle 18,United StatesCode,
   Section 36;brandishing and discharging a firearm in furtherance of a drug trafficking crim e,in

   violation ofTitle l8,United StatesCode,Section 924(c)(1)(A)(iii);possession ofa firearm in
   furtherance of a drug trafficking crim e,in violation of Title 18,United States Code,Section

   924(c)(1)(A)(i),
                  ' maintaining an establishment for distribution of controlled substances, in
   violation ofTitle21,United StatesCode,Section 856(a)(1),
                                                          'money laundering,in violation of
   Title 18,United StatesCode,1957.
                                  , and possession ofcocaine w ith intentto distribute,in violation

   ofTitle 21,U nited States Code,Section 841.

   R.QUINONEZ
          ltisallegedthatR.QUINONEZpurchasedanddistributedmarijuanaandcocaineonbehalf
   oftheDTO atthedirectionofB.QUINONEZ andCABRERA andfurtherdirectedandsupervised
   othermembersoftheDTO asdirectedbyB.QUINONEZ andCABRERA.
          TheindictmentchargesR.QUINONEZwithconspiracytopossesswithintenttodistribute
   controlled substances,in violation ofTitle 21,United States Code,Section 846.
                                                                               ,conspiracy to

   possessa firearm in furtherance ofa drug trafficking crim e,in violation ofTitle 18,United States

   Code,Section924(0).
                     ,drive-by shooting,inviolation ofTitle18,UnitedStatesCode,Section36.
                                                                                        ,
   brandishing and discharging a fireal'm in furtherance ofa drug trafticking crime,in violation of

   Title 18,UnitedStatesCode,Seetion924(c)(1)(A)(iii);possessionofafirearm infurtheranceofa
   drug trafficking crime,in violation ofTitle 18,United States Code,Section 924(c)(1)(A)(i)'
                                                                                            ,
  m aintaining an establishmentfordistribution ofcontrolled substances,in violation of Title 21,

  United StatesCode,Section 856(a)(l)'
                                     ,and possession ofcocaine with intentto distribute,in
  violation ofTitle 21,United StatesCode,Section 841.
Case 1:18-cr-20946-CMA Document 8 Entered on FLSD Docket 12/13/2018 Page 5 of 22




   FELICIA N O -TO R R ES

          ltisalleged thatFELICIAN O -TO RRES purchased and distributed crack cocaine on behalf

   oftheDTO atthedirectionofB.QUINONEZ andfurtherdirectedandsupervisedothermembers
   oftheDTO asdirectedbyB.QUINONEZ andCABRERA.
          The indictm ent charges FELICIA N O -TO RRES conspiracy to possess w ith intent to

   distribute controlled substances, in violation of Title 21, United States Code, Section 846;

   conspiracy to possessa fireanu in furtherance ofa dtug trafficking crim e,in violation ofTitle l8,

   United StatesCode,Section 924(0).
                                   , drive-by shooting,in violation ofTitle l8,United States
   Code,Section 36.
                  ,brandishing and discharging a firearm in furtherance ofa drug trafticking crim e,

   in violation ofTitle18,United StatesCode,Section 924(c)(1)(A)(iii),
                                                                     'possession ofafirearm in
   furtherance of a drug trafficking crim e, in violation of Title 18,U nited States Code, Section

   924(c)(1)(A)(i),
                  'andpossessionofcrack cocainewithintenttodistribute,inviolation ofTitle21,
   United StatesCode,Section 841.

   D.QUINONEZ
          ltisalleged thatD.QUINONEZ purchased anddistributedcocaineandcrackcocaineon
   behalfoftheDTO atthedirection ofB.QUINONEZ and furtherdirectedand supervised other
   membersoftheDTO asdirectedbyB.QUINONEZ andCABRERA.
          TheindictmentchargesD.QUINONEZ withconspiracytopossesswithintenttodistribute
   controlled substances,in violation ofTitle 21,United States Code,Section 846,
                                                                               .conspiracy to

   possessa firearm in furtherance ofa drug trafficking crim e,in violation ofTitle 18,U nited States

   Code,Section92440);drive-byshooting,inviolationofTitle18,UnitedStatesCode,Section36;
   brandishing and discharging a firearm in furtherance of a drug trafficking crim e,in violation of

   Title 18,UnitedStatesCode,Section924(c)(1)(A)(iii);possessionofafirearm infurtheranceofa
Case 1:18-cr-20946-CMA Document 8 Entered on FLSD Docket 12/13/2018 Page 6 of 22




   drug traftkkingcrime,in violation ofTitle 18,United StatesCode,Section 924(c)(1)(A)(i);and
   possession ofcrack cocaine w ith intentto distribute,in violation ofTitle 21,U nited States Code,

   Section 84l.

   M .M ELEN DEZ-R EYE S

          Itisalleged thatM .MELENDEZ-REYEZ distributed marijuanaand possessed firearms
   forthe purpose ofprotectingtheDTO,atthedirection ofB.QUINONEZ and CABRERA.
          The indictm ent charges M .M ELEN DEZ-REY ES conspiracy to possess w ith intent to

   distribute controlled substances, in violation of Title 21, U nited States Code, Section 846;

   conspiracy to possess a firearm in furtherance ofa drug trafficking crim e,in violation ofTitle 18,

   United StatesCode,Section 92440); drive-by shooting,in violation ofTitle 18,United States
   Code,Section 36.
                  ,brandishing and discharging a tirearm in furtherance ofa drug trafficking crim e,

   in violation ofTitle 18,UnitedStatesCode,Section924(c)(1)(A)(iii);possession ofafirearm in
   furtherance of a drug trafficking crim e, in violation of Title 18,U nited States Code, Section

   924(c)(1)(A)(i)'
                  ,andpossessionofafirearm and ammunitionbyaconvictedfelon,inviolationof
   922(g)(1).
   SM ITH

          Itisalleged that SM ITH purchased and distributed crack cocaine on behalfofthe DTO at

   thedirectionofB.QUINONEZ andfurtherdirectedandsupelwisedothermembersoftheDTO as
   directedbyB.QUINONEZ and CABRERA.
          The indictm ent charges SM ITH w ith conspiracy to possess w ith intent to distribute

   controlled substances,in violation of Title 21,United States Code,Section 846;conspiracy to

   possess a tirearm in furtherance ofa dnzg trafficking crim e,in violation ofTitle 18,U nited States

   Code,Section 92440)*
                      ,drive-byshooting,inviolationofTitle 18,UnitedStatesCode,Section36.
                                                                                        ,
Case 1:18-cr-20946-CMA Document 8 Entered on FLSD Docket 12/13/2018 Page 7 of 22




   brandishing and discharging a tirearm in furtherance ofa drug trafficking crim e,in violation of

   Title 18,United StatesCode,Section924(c)(1)(A)(iii);possessionofafirearm in furtheranceofa
   drug traffcking crime,in violation ofTitle 18,United States Code,Section 924(c)(1)(A)(i);
   maintaining an establishm entfor distribution ofcontrolled substances,in violation ofTitle 21,

   UnitedStatesCode,Section856(a)(1),
                                    'possessionofcocainewithintenttodistribute,inviolation
   of Title 21,U nited States Code, Sed ion 841) and H obbs ad robbery,in violation of Title 18,

   United StatesCode,Section 1951(a).
   SA LG A D O

           lt is alleged that SA LG A DO com m itted a H obbs Act R obbery w ith SM ITH ,w ho is a

   m em berofthe D TO.

           The indictm ent charges SALGA D O w ith Hobbs ActR obbery,in violation of Title 18,

   UnitedStatesCode,Section 1951(a);andbrandishinganddischargingatireann in furtheranceof
   acrimeofviolence,inviolationofTitle 18,United StatesCode,Section 924(c)(1)(A)(iii).
   LEA L

           ItisallegedthatLEAL distributed crackcocaineand possessed tirearm sforthepurposeof

   protectingtheDTO,atthedirectionofB.QUINONEZ andCABRERA.
           The indictm ent charges LEA L w ith conspiracy to possess w ith intent to distribute

   controlled substances,in violation ofTitle 21,United States Code,Section 846)conspiracy to

   possessafirearm in furtheranee ofadrug traftk kingcrim e,in violation ofTitle 18,United States

   Code,Section924(0)*
                     ,drive-byshooting,inviolationofTitle 18,United StatesCode,Section36.
                                                                                        ,
   brandishing and discharging a tirearm in furtherance ofa drug trafficking crime,in violation of

   Title 18,United StatesCode,Section 924(c)(1)(A)(iii),
                                                       'possession ofafireann and ammunition
  byaconvictedfelon,inviolationof922(g)(1)'
                                          ,andpossessionofafirearm infurtheranceofadrug
Case 1:18-cr-20946-CMA Document 8 Entered on FLSD Docket 12/13/2018 Page 8 of 22




   traffickingcrime,inviolationofTitle18,UnitedStatesCode,Section924(c)(1)(A)(i).
   R AM O S

           ltisalleged thatR AM O S purchased and distributed crack cocaineon behalfofthe D TO at

   thedirection ofB.QUINONEZ andCABRERA.
           The indictment charges RAM OS with conspiracy to possess with intent to distribute

   controlled substances,in violation of Title 21,United States Code,Section 846.
                                                                                ,conspiracy to

   possessa firearm in furtherance ofa drug trafficking crim e,in violation ofTitle 18,U nited States

   Code,Section924(0),
                     .drive-byshooting,inviolationofTitle18,UnitedStatesCode,Section36,
                                                                                      .
   brandishing and discharging a firearm in furtherance of a drug trafficking crim e,in violation of

   Title18,UnitedStatesCode,Sedion924(c)(1)(A)(iii);possessionofatirearm infurtheranceofa
   drug trafficking crime,in violation ofTitle l8,United States Code,Section 924(c)(1)(A)(i),
                                                                                            '
   possession ofcrack cocaine w ith intentto distribute,in violation of Title 21,United States Code,

   Section 841.
              ,and possession of a firearm and am m unition by an unlawfulalien,in violation of

   922(g)(5)(B).
   SIM O

           Itis alleged that SIM O purchased and distributed crack cocaine on behalf ofthe DTO at

   thedirectionofB.QUINONEZ andCABRERA.
           The indictm ent charges SIM O with conspiracy to possess with intent to distribute

   controlled substances,in violation of Title 21,United States Code,Section 846.
                                                                                ,conspiracy to

   possessafirearm in furtheranceofa dl'ugtraffickingcrime,in violation ofTitle 18,United States

   Code,Section924(0).
                     ,drive-byshooting,inviolationofTitle18,UnitedStatesCode,Section36,
                                                                                      .
  brandishing and discharging a firearm in furtherance of a drug trafficking crim e,in violation of

  Title18,UnitedStatesCode,Section924(e)(1)(A)(iii);possessionofafirearm infurtheranceofa
Case 1:18-cr-20946-CMA Document 8 Entered on FLSD Docket 12/13/2018 Page 9 of 22




   drug trafficking crime,in violation ofTitle 18,United StatesCode,Section 924(c)(1)(A)(i);
   possession of crack cocaine with intentto distribute,in violation of Title 21,United StatesC ode,

   Section 841;and possession of a fireann and am m unition by a convicted felon,in violation of

   922(g)(1).
   H A BER

           lt is alleged that HA BER m aintained a drug distribution location for the DTO and

   distributedmarijuanafrom thatlocationatthedirectionofCABRERA andB.QUINONEZ.
           The indictm ent charges H A BER w ith conspiracy to possess w ith intent to distribute

   controlled substances,in violation of Title 21,United States Code,Section 846.
                                                                                ,conspiracy to

   possess a fireann in furtherance ofa drug trafficking crim e,in violation of Title 18,U nited States

   Code,Section 924(0)*
                      ,drive-byshooting,inviolationofTitle 18,UnitedStatesCode,Section36.
                                                                                        ,
   brandishing and discharging a firearm in furtherance ofa drug trafficking crim e,in violation of

   Title18,UnitedStatesCode,Section924(c)(1)(A)(iii);possessionofafirearm infurtheranceofa
   drugtraffickingcrime,in violation ofTitle 18,United StatesCode,Section 924(c)(1)(A)(i);and
   m aintaining an establishm entfordistribution ofcontrolled substances,in violation of Title 21,

   UnitedStatesCode,Section856(a)(1);
   BA EZ

             is alleged that BAEZ used to sell controlled substances for B.QUINONEZ and
   CABRERA,butleftthe DTO and now hascom mitted drive-by shootingsin an attemptto take-

   overthe DTO .

           The indictm ent charges BA EZ w ith conspiracy to possess w ith intent to distribute

   controlled substances,in violation ofTitle 2l,United States Code,Section 846,
                                                                               .conspiracy to

  possess a tirearm in furtherance ofa drug trafficking crim e,in violation ofTitle 18,U nited States
Case 1:18-cr-20946-CMA Document 8 Entered on FLSD Docket 12/13/2018 Page 10 of 22




   Code,Section92440).
                     ,drive-by shooting,inviolationofTitle18,UnitedStatesCode,Section36.
                                                                                       ,
   and brandishing and discharging a firearm in furtherance ofa drug traffcking crim e,in violation

   ofTitle 18,United StatesCode,Section924(c)(1)(A)(iii).
   TER RY

          ltis alleged thatTERRY used to sellcontrolled substances forB.QUINONEZ and
   CABRERA buthasnow hasjoinedBAEZ inan attempttotake-overtheDTO.
          The indictm ent charges TERRY w ith conspiracy to possess w ith intent to distribute

   controlled substances, in violation of Title 21,U nited States Code,Section 846,
                                                                                  .conspiracy to

   possess a firearm in furtherance ofa drug trafficking crim e,in violation ofTitle 18,U nited States

   Code,Section92440),
                     .drive-byshooting,inviolation ofTitle18,UnitedStatesCode,Section 36,
                                                                                        .
   brandishing and discharging a firearm in furtherance of a drug trafticking crim e,in violation of

   Title18,UnitedStatesCode,Section924(c)(1)(A)(iii);possessionofafirearm infurtheranceofa
   drugtraffickingcrime,in violationofTitle 18,United StatesCode,Section 924(c)(1)(A)(i);and
   possession ofcrack cocaine w ith intentto distribute,in violation ofTitle 21,U nited StatesCode,

   Section 841.

                                TITLE 21AND 924 (C)OFFENSES

          In N ovem ber2017,a H IDTA task force 1ed by the Bureau ofA lcohol,Tobacco,Fireanns,

   andExplosives(ç'ATF'')andtheM iami-DadePoliceDepartmentStreetTerrorOffenderProgram,
   (hereinafter,referred collectively astûlaw enforcemenf'),began aproactiveinvestigation into a
   LittleHavanabaseddrugtraffickingorganization($tDTO'')affiliatedwiththeAlmightyLatinKing
   and Queen Nation. Law enforcementinfiltrated the DTO through the usage ofconfidential
   inform ants,Title ll1lnterceptions,and inform ation gathered from currentm em bers ofthe DTO as

   w ellas associates ofthe DTO .


                                                  10
Case 1:18-cr-20946-CMA Document 8 Entered on FLSD Docket 12/13/2018 Page 11 of 22




          Confidentialinfonnantsidentified CA BRER A asbeing the source ofsupply forthe DTO .

   CABRERA thenidentitiedB.QUINONEZ,alsoknownasC'MACHO,''asthesupervisorofwhat
   he called,ç1M 's Crew ,''the m anpowerthattransform ed the cocaine he supplied into crack cocaine

   andthen distributed itonto the streetsofM iami,specifically,onto thestreetsof10th Avenueand

   4th Street,in Little Havana.

          B.QUINONEZ'brothers D.QUINONEZ and R.QUINONEZ werealso identified by
   confidential inform ants as being part of the D TO . Confidential inform ants have know n the

   QUINONEZ brotherssince2014.
          On six (6)differentoccasions,in the Southern DistrictofFlorida,from November2017
   through January 2018,B.QUINONEZ and R.QUINONEZ have sold ounces and quarter
   kilogram sofcocaine to a confidentialinform anton audio and video recording,in violation ofTitle

   21,UnitedStatesCode,Section 841(a)(1).
          OnNovember29,2017,D.QUINONEZ,on audiorecording,sold adetectableamountof
   crack cocaine to a confidential inform ant in violation of Title 21,United States Code,Section

   841(a)(1).Additionally,inAprilof2018,duringinterceptedcommunicationsonB.QUINONEZ'
   phone,D.QUINONEZ waschastised by B.QUINONEZ forquoting too low ofapriceforan
   ounce ofcocaine. On M ay 31,2018,City ofM iam iPolice wereconducting a planned narcotics

   operationatadrugdistributionhousewhenD.QUINONEZ arrivedatthehousewithaplasticbag
   andconducted ahand-to-handtransactionwithan occupantinsideofthehouse.D.QUINONEZ
   leftthe house with the plastic bag and entered the passenger side ofa w aiting vehicle and leftthe

   area.A fteratraffic stop,severalpiecesofcrack cocaine w ere discovered inside ofthe plastic bag.

   A search warrantwasexecuted atthehouse fordrug distribution and loosepiecesofcrack cocaine

   w ere recovered inside of the house. W hen police interview ed the driver of the vehicle, co-
Case 1:18-cr-20946-CMA Document 8 Entered on FLSD Docket 12/13/2018 Page 12 of 22




   defendantElizabeth Legon,shetoldpoliceD.QUINONEZ usuallybuyscrack cocainefrom the
   drug distribution location or from 10th A venue and 4th Street,in violation of Title 21,U nited

   StatesCode841(a)(1).
          D.QUINONEZ,FELICIANO-TORRES, and SM ITH are routinely responsible for
   supervising otherM 'sCrew mem berswho distribute narcoticson 10th Avenue and 4th Street. ln

   a post-kliranda statem entprovided by FELICIAN O -TORRES,he stated thatno one isallow ed to

   distribute on 10th Avenue and 4th Street,unless the cocaine they are distributing w as supplied by

   the D TO . Law enforcem ent intercepted FELICIAN O-TO RRES several tim es on wire and

   electronic communications occuning over both B.QUINONEZ'phone as well as over R.
   QUINONEZ'phone. During each ofthe communications,FELICIANO-TORRES soughtto
   purchasecocaineorsoughtclarificationonwheretomeetB.QUINONEZ inordertoobtaincrack
   cocaine. For exam ple,on June 1,2018,1aw enforcem entintercepted FELICIA N O -TO RRES on

   wire communications occurring over B.QUINONEZ phone. During intercepted phone
   conversations,B.QUINONEZ and FELICIANO-TORRES agreed tomeetin orderto conducta
   drugtransactionataBrickellareaparkinglot.Law enforcementwatchedasB.QUINONEZ'car
   arrived in the parking lot. Law enforcem ent saw SM ITH in the front passenger seat and B ,

   QUINONEZ inthedriverseat.SM ITH conductedonedealfrom thepassengerseatwithonebuyer,
   and B.QUINONEZ conducted his dealwith FELICIANO-TORRES from the driver seat,in
   violation of Title 21,United States Code,Section 846. The transad ion w as captured on the

   parking lotsurveillance video.

          On July 18,2018,SM ITH sold two (2)ouncesofcocaineto aconfidentialinformant,in
   violationofTitle21,UnitedStatesCode,Section 841(a)(l).Thesalewascapturedonaudioand
   video recording. Priorto the sale of cocaine,SM ITH w as involved in a H obbs A ctRobbery w ith


                                                  12
Case 1:18-cr-20946-CMA Document 8 Entered on FLSD Docket 12/13/2018 Page 13 of 22




   SALGADO,during which SALGADO brandished and discharged a firearm ,in violation ofTitle

    18,UnitedStatesCode,Section 924(c)(1)(A)(iii).
          Firearm s for m em bers of the D TO is notuncom m on. O n M ay 9,2018,CA BR ERA w as

   recorded telling a confidentialinform anti1Ialw aysgotm y fire on m e.''

          CABRERA and B.QUINONEZ routinely unleashed armed membersoftheirDTO to
   intim idate,m aim ,and in som e instances killrivals,to further the im age ofthe D TO . The result

   w asoften innocentcitizensbecom ing the victim s. éism ackers,''w asthe term used by the D TO to

   referenceothermemberswhodidwhateverviolentactsCABRERA andB.QUINONEZ ordered.
   LEA L, FELICIAN O -TO RRES, SM ITH ,and M ELEN D EZ-REY ES have all been identified as

   sm ackers.

          Each m em ber of the conspiracy w ho possessed tirearm s or knew or had reason to know

   firearm sw ere being possessed by m em bers ofthe DTO has been charged in the Indictm entw ith

   possession of firearm s in furtherance of drug trafficking crim es,in violation ofTitle 18,U nited

   StatesCode,Section924(c)(1)(A)(i)andarebeingheld liableunderPinkertonliability.
          ln June2017,BAEZ wasarrested on 10th Avenue and 4th Street. Shortly afterhisarrest,

   BAEZ lefttheDTO. ln arecorded conversation with acontidentialinformant,B.QUINONEZ
   statedheusedto supply BAEZ with drugsto sellbutB.QUINONEZ stopped supplying BAEZ.
   On October30,2017,BAEZ shotB.QUINONEZ,inviolation ofTitle 18,United StatesCode,
   Section924(c)(1)(A)(iii).W henpoliceinterviewedB.QUINONEZ atthehospital,hetoldpolice
   he wasshotin Overtown. According to B.QUINONEZ,in arecorded conversation with the
   confidentialinform ant,he said he lied to police to throw them off and said he sent his crew to

   retaliaterepeatedly tiuntilalittle kid gothistoesblown off.''Law enforcem entw asableto confirm

   the retaliatory shootings. ln particular,law enforcem entw as able to confirm a l3-year old boy
Case 1:18-cr-20946-CMA Document 8 Entered on FLSD Docket 12/13/2018 Page 14 of 22




   wasshotinthearm and leftfooton November6,2017.On therecording,B.QUINONEZ also
   talked in greatdetailaboutthe lastshooting:lkButthe lasttim e they gothitm y dog cam e through

   w ith a stick and started hitting. You know thatshitwenttllrough thew allsthrough thishouse and

   cam e outthrough the other house and hitthe kid in the footthatwas sleeping,you getw hatl'm

   saying.But,w hatever,ldon'tgivea fuck.A in'tnobody tellthem to m ove righttherenextto these

   kidsthatgotpressurewith me,you feelme?'' Astheconversation continued,B.QUINONEZ
   stated he didn'tknow the realreason BA EZ shothim but,ûd1 got shot and it's notgoing to stop

   untilthatniggadrop and hiswholeteam,a1lthem nigga'sgottagetit.'' B.QUINONEZ further
   explained thatm em bers ofBA EZ'team w ere driving around the i14,''a reference to 10th Avenue

   and4th Street,andscaringhisûûworkers.''TheDTO'sactions,asdirectedbyB.QUINONEZ,and
   foreseeable to CABREM , R. QUW ONEZ, FELICIANO-TORRES, D. QUINONEZ,
   M ELENDEZ-REYES,SMITH,LEAL,RAM OS,SIM O,andHABER,ledtoûûC.T.'s,''injuries,in
   violationofTitle18,UnitedStatesCode924(c)(1)(A)(iii).
          In M arch of2018,1aw enforcem entidentified one ofHA BER 'Sresidencesasa distribution

   locationformarijuana.A subsequentsearchwarrantatthatlocationrevealedmarijuana,afirearm,
   am m unition,docum ents and photographsdepicting HA BER'Snam e and face.

          On M arch 24,2018,video show sCA BRERA and otherm em bersofthe D TO arguing w ith

   anothergroup inside ofa localstrip club. CA BRER A w asw alked outofthe club by the bouncer.

   Video surveillance from the club'sparking 1otarea shows CABRERA entering the frontdriver

   side of his vehicle and M ELEN DEZ-REY ES entering the front passenger side of the vehicle.

   According to the bouncer,CABRERA handed M ELENDEZ-REYES an assault rifle and said

   çkspray this place up.'' O n the video, you can see the bouncer lean inside the front passenger

   w indow ,and then a spark offire from the frontpassengerw indow . M om ents later,the bouncer


                                                 14
Case 1:18-cr-20946-CMA Document 8 Entered on FLSD Docket 12/13/2018 Page 15 of 22




   retreatsfrom the vehicle,crouched down,holding an assaultritle. According to thebouncer,the

   weapon fired in the stnzgglewith M ELENDEZ-REYES. W hen CABRERA recounted the story

   in a recorded conversation to a confidentialinformant,CABRERA defended having an assault

   riflein hiscar:$tlliveadifferentlife than otherpeople,l'vebeen shotbeforethat'show lride...1

   selldopedogyou feelm e,that'smy wonies....'' CABRERA proceeded to read thepolicereport

   to the confidentialinform ant. CABRERA failed to surrenderto police forquestioning.

          O n April 3, 2018, local police arrested LEA L for driving in a stolen vehicle.     B.

   QUINONEZ arrangedtohaveLEALbondedoutofjail.OnApril13,2018,aphoneconversation
   between B.QUINONEZ and LEAL wasintercepted by 1aw enforcement. During the call,B.
   QUINONEZ asked LEAL wherewasthevehiclehewasarrested in and ifthedtthing,''wasstill
   there.LEA L responded thatthe tow-yard location should be on his arrestfonn butreassured B .

   QUINONEZ,tinobody can tind it.'' On April14,2018,law enforcementsearched thevehicle
   LEA L wasarrested in and located a loaded AK -47 fireann in the tnm k ofthe vehicle. On June 8,

   2018, w hile 1aw enforcem ent w ere intercepting w ire com m unication occurring over B .

   QUINONEZ'phone,SIMO wasspeakingto B.QUINONEZ on the phone. During thephone
   conversation,SIM O handedthephonetoLEAL.LEAL begantotellQUINONEZ thattheperson
   B.QUINONEZ asked him to ilhandle''was on 8th Avenue and 3rd Street. LEAL told B.
   QUINONEZ thathewaslookingforatûtoolie.''ts-l-oolie,''isslangforfirearm. lnresponsetothat
   phone calland based on w itnessintelwiew s,law enforcem entbelieved LEA L wasconfirm ing a hit

   and saturated the area w ith m arked police units.

          Throughoutthe investigation,law enforcem ent attem pted to purchase freal'
                                                                                   m s from the

   DTO,however,accordingtoR.QUINONEZ,theDTO wasatwarandal1oftheirweaponswere
   needed. ln May 2018,R.QUINONEZ introduced M ELENDEZ-REYES to a confidential

                                                   15
Case 1:18-cr-20946-CMA Document 8 Entered on FLSD Docket 12/13/2018 Page 16 of 22



   infonuant and told the contidentialinform ant that M ELENDEZ-REYES would take care of

   whatevertheconfidentialinformantneeded.M ELENDEZ-REYEStoldtheconfidentialinformant

   thata11heneeded was$5,000.00 and a pictlzre. On M ay 5,2018,in arecorded conversation with

   the contidentialinfonnant,R.QUINONEZ vouched forM ELENDEZ-REYES'reliability and
   stated,'ûitain'thistirstrodeo.''

          On June 10,2018,and June 11,2018,law enforcem entintercepted w ire com m unications

   on M ELEN D EZ-REYES phone in which M ELEN DEZ-REY ES attem pted to confirm a m urder

   for hire for $5,000.00. After failed attempts to warn the intended target, 1aw enforcement
   confronted M ELEN DEZ-REYES. O n June 11,2018,after law enforcem ent lefthis apartm ent,

   M ELEN D EZ-REYES called CA BR ERA in a panic to advise him that City of M iam i

   Policel-lomicide Detectives had just lefthis house and thathe had to leave his apartment.
   M ELEN D EZ-REYES w asarrested w hen helefthisapartm entw ith a firearm ,extended m agazines,

   andammunition,inviolationofTitle 18,UnitedStatesCode,Section924(c)(1)(A)(i).
          By July 2018,BAEZ and TERRY,both fonnermem bersoftheDTO,were now rivalsof

   the DTO . On July 27,2018,BA EZ and TER RY w ere present inside ofa silverN issan Annada.

   W itnesses have identified BAEZ as having exited the passenger side of a silver N issan Arm ada

   and tiring a gun atFELICIA N O -TORRES,in violation of Title 18,United States Code,Section

   924(c)(1)(A)(iii). Theshooting ofthefireann injuredtheotherindividual. On August1,2018,
   TERRY wasarrestedforpossession ofafireann by aconvictedfelon,forwhich heisnow in State

   custody. The fireanu TERRY w as in possession of on A ugust 1,2018,is the sam e firearm that

   fired casingsfound on thesceneoftwo shootingsthatoccurred on July 27,2018.

          SIM O isa convicted felon and RAM OS iscurrently underan orderofdeportation.




                                                 16
Case 1:18-cr-20946-CMA Document 8 Entered on FLSD Docket 12/13/2018 Page 17 of 22



    On Septem ber 13,3018,a search w arrantw as executed atanotherhouse utilized by the DTO . A t

   the tim e the search w arrantw as executed,R AM O S and SIM O w ere inside ofa house packaging

    crack cocaine. On the table where both m en were seated w as crack cocaine,a blade,a plate,a

   revolver,and a sem iautom atic firearm loaded w ith a hundred round drum m agazine,in violation

   ofTitle21,UnitedStatesCode,Section841(a)(1);andinviolationofTitle18,UnitedStatesCode,
    section 924(c)(1)(A)(i).
                     A D DITIO N AL C O N SID ER ATIO N S FO R D ETEN TIO N

    Crim inalH istory

          Each defendanthas a crim inalhistory and has had signiticantcontactsw ith the crim inal

   justicesystem sincejuvenilejustice.Aswillbeoutlinedinthepretrialservicesreport,anumber
   of their arrests have been Stno actioned''or Ctnolle prossed''in the local state system . A m ore

   com plete picture ofeach defendant'scrim inalm ake-up w illbe provided by pretrialservicesbuta

   briefglim pse isprovided below :

          ln2012,B.QUINONEZ wasreleasedfrom DepartmentofCorrectionsafterasix (6)year
   prisonsentenceforarmedcmjackingandattemptedfelony murder.ln2015,LEAL wasreleased
   from DepartmentofCorrectionsafterasix (6)yearprison sentence forarmed robbery. ln July
   2017,FELICIANO -TORRES,wasreleased from State custody afterserving ayearand aday for

   four(4)burglary and grand theftcharges.He iscurrently on probation until2019. In 2017,
   CABRERA plead guilty to sale ofmarijuana. TERRY isa HabitualViolentOffenderwho is
   currently on probation forarm ed robbery and battery on 1aw enforcem entoffenses in M iam i-Dade

   County.HABER haspreviouslyservedtwo(2)yearsinprison fortraffickinginM DMA.Hewas
   released in 2009. M ELEN DEZ-REY ES,GO NZA LEZ,SIM O,and R AM O S a11have open drug

   casespending in the M iam i-D ade County Crim inalJustice system .


                                                 17
Case 1:18-cr-20946-CMA Document 8 Entered on FLSD Docket 12/13/2018 Page 18 of 22




   PotentialSentence

          Both CABRERA andB.QUINONEZ,ifconvictedofcontinuingacriminalenterprise,in
   violation ofTitle21,United StatesCode,848 (count1),willfaceamaximum sentence oflife
   imprisonmentwith a20yearminimum mandatory sentence.

          If convicted of possession of a fireanu in furtherance of a drug traftk king crim e, in

   violationofTitle 18,UnitedStatesCode,Section924(c)(1)(A)(i)(counts34and35),CABRERA
   andB.QUINONEZ faceamaximum sentenceoflifeimprisonmentwith afive(5)yearminimum
   m andatory sentence.

          Forthe brandishing and discharging a fireann in furtherance of dl'ug trafficking crim es in

   counts 12, 14,and 17 of the indictment,CABRERA and B.QUINONEZ face up to life
   im prisonm ent,butalso m ust sel'
                                   ve consecutive m inim um m andatory sentences,w hich m ustrun

   consecutive to each other,as wellasto any other sentence they m ay receive;thusa conviction as

   to each brandishing and dischargecountm ustresultin a m inim um m andatory sentenceof60 years.

          Therefore,ifconvictedonjust6outofthe22counts,CABRERA andB.QUINONEZ face
   a m inim um m andatory sentence of90 years in custody.

          Ifconvictedofjustcounts2,12,14,and17,whicharetheconspiracytopossesswithintent
   to distribute controlled substances,in violation ofTitle 21,U nited StatesCode,Section 846;and

   brandishing and discharging a firearm in furtherance ofa drug trafticking crim e,in violation of

   Title 18,United States Code,Section 924(c)(1)(A)(iii) counts,Defendants R.QUW ONEZ,
   FELICIANO-TORRES, D. QUINONEZ, M ELENDEZ-REYES, SM ITH, LEAL, RAM OS,
   SIM O, H A BER, and TERRY face a m inim um m andatory 65 years consecutive to any other

   guideline sentence they m ay receive.

          BAEZ facesaconsecutiveminimum mandatory 35 yearsto any otherguidelinesentence.
Case 1:18-cr-20946-CMA Document 8 Entered on FLSD Docket 12/13/2018 Page 19 of 22




                                           A R G U M EN T

          Pursuantto Title 18,United StatesCode,Section 3142(e),the Courtmustorderpretrial
   detention of a defendant if no conditions on the defendant's release w illreasonably assure the

   appearanceofthedefendantorthesafetyofthecommunity.See 18U.S.C.j3142(c).
          H ere,a Grand Jury sitting in the Southern D istrict of Florida has determ ined there is

   probable cause to believe thatthe defendantshave com m itted violationsofTitle 21,U nited States

   Code,Sections848,846,and 841.
                               ,andTitle 18United StatesCode,Sectionand924(c).Assuch,
   arebuttablepresum ptionthatthe defendantspose arisk ofdangertothecom munity and arisk of

   flightornonappearanceapplies.See18U.S.C.jj3142(e)(3)(A)(anoffenseforwhichamaximum
   tenn ofimprisonmentoften yearsormoreisprescribed in theControlled SubstancesAct)&
   3142(e)(3)(B)(anoffenseundersection924(c)).lnthiscase,thedefendantscannotovercomethis
   presum ption.

          Even if there w ere no presum ption,clear and convincing evidence establishes that the

   defendants are a dangerto the com m unity. First,the defendants have been continually involved

   with the criminaljustice system and haveengaged in a drug and violentcriminalactivity. Of
   particular relevance to the Court's analysis regarding danger to the com m unity is the usage of

   tirearm s and the know ledge of the usage of tirearm s on behalf of the D TO by each of the

   defendants.

          The governm entm akesitsargum entw ithoutthe aid ofapretrialservicesreport,and w ould

   respectfully requestthe opportunity to m ake furtherargum entatthe detention hearing asitrelates

   to relevantfactorsrevealed by thepretrialservicesreportasitm ay relateto priorarrest,failureto

   appear,and other continuing crim inaloffenses the defendants m ay have com m itted w hile undera




                                                 19
Case 1:18-cr-20946-CMA Document 8 Entered on FLSD Docket 12/13/2018 Page 20 of 22




   court's supervision,which m ay presenta preponderance of the evidence reason as to why the

   defendantspresenta risk offlight.

          Based on the foregoing, the United States requests D efendants CABRER A, B .

   QUINONEZ,R.QUINONEZ,FELICIANO-TORRES,D.QUINONEZ,M ELENDEZ-REYES,
   SM ITH,SALGADO,LEAL,RAM OS,SIM O,HABER,BAEZ,and TERRY,bedetainedwithout

   bond; Defendants CABREM ,B.QUINONEZ,R.QUINONEZ,FELICIANO-TORRES,D.
   QUINONEZ,M ELENDEZ-REYES,SM ITH,SALGADO,LEAL,RAM OS, SIM O,HABER,
   BAEZ,and TER RY,be com m itted to the custody of the Attorney G eneralfor continem entin a

   corrections facility separate,to the extentpractical,from personsaw aiting or serving sentences or

   being held in custody pending appeal; and Defendants CABRERA, B. QUINONEZ, R.
   QUINONEZ, FELICIANO-TORRES, D. QUINONEZ, MELENDEZ-REYES, SM ITH,
   SA LGA D O , LEA L, R AM O S, SIM O , HA BER , BAEZ, and TERRY , be afforded reasonable

   opportunity forprivate consultation with theircounsel;and on orderofa courtoftheU nited States

   oron requestofan attorney forthe govem m ent,the person in charge ofthe correctionsfacility in

   w hich the defendants are confined,deliver the defendants to a U nited States M arshal for the

   purpose ofan appearance in connection w ith coul'tproceedings.

                                                       Respectfully subm itted,

                                                       ARIANA FAJARDO ORSHAN
                                                       UN ITED STA TES A TTO RN EY

                                                By: /s/Breezve Telfair
                                                       Breezye Telfair
                                                       A ssistantUnited StatesA ttorney
                                                       F1a BarN o.18055
                                                       11200 N W 20th Street,Suite 101
                                                       M iam i,Florida 33172
                                                       Tel:(305)715-7644
                                                       Fax:(305)715-7639
                                                       breezye.telfair@usdoj.gov
                                                  20
Case 1:18-cr-20946-CMA Document 8 Entered on FLSD Docket 12/13/2018 Page 21 of 22



    court's supervision,w hich m ay present a preponderance of the evidence reason as to why the

   defendantspresenta risk offlight.

          Based on the foregoing, the U nited States requests D efendants CA BRER A, B .

   QUINONEZ,R.QUINONEZ,FELICIANO-TORRES,D.QUINONEZ,MELENDEZ-REYES,
   SM ITH ,SA LG A D O,LEA L,RAM O S,SIM O ,H A BER ,BA EZ,and TER RY ,be detained w ithout

   bond; DefendantsCABREM ,B.QUINONEZ,R.QUINONEZ,FELICIANO-TORRES,D.
   QUINONEZ,M ELENDEZ-REYES,SM ITH,SALGADO,LEAL,RAM OS, SIM O,HABER,
   BA EZ,and TERRY ,be com m itted to the custody ofthe Attorney G eneralfor confinem entin a

   correctionjfacility separate,to the extentpractical,from personsawaiting orserving sentences or

   being held in custody pending appeal; and Defendants CABRERA, B. QUINONEZ, R.
   QUINONEZ, FELICIANO-TORRES, D. QUINONEZ, M ELENDEZ-REYES, SM ITH,
   SA LG A DO , LEA L, R AM O S, SIM O , HA BER, BA EZ, and TERRY , be afforded reasonable

   opportunity forprivate consultation w ith theircounsel;and on orderofa coul'toftheU nited States

   or on requestofan attorney forthe governm ent,the person in charge ofthe corrections facility in

   which the defendants are confned,deliverthe defendants to a United States M arshalfor the

   purpose ofan appearance in connection w ith courtproceedings.

                                                       Respectfully subm itted,

                                                       AR IA NA FA JA RD O ORSHA N
                                                       U NITED STA TES A TTORN EY
                                                                      V
                                                                      .
                                                                    .-'   %      ''W'N     Y   -
                                                                .
                                                B y:        '
                                                                  ,
                                                                             Zy?,
                                                                        .- --k. g .. .
                                                                                     -'y-- .1..
                                                                                              ';
                                                                                               y. ,
                                                                                               ;  /1
                                               1         '<:$'''B'
                                                      5:7*       re zy T fal
                                                  y
                                                   .
                                                   ,''
                                                                A s istantUnite         tesA ttorney
                                                 '
                                                                Fl Bar '.180 '
                                                                11 00 N W            treet,Suite 101
                                                       Milmi,Florida33172
                                                       T,4,:(305)715-7644
                                                       Fax:(305)715-7639
                                                       breezye.telfair@usdoj.gov
                                                 20
Case 1:18-cr-20946-CMA Document 8 Entered on FLSD Docket 12/13/2018 Page 22 of 22




                                   CERTIFICA TE OF SERV ICE

          Ihereby certify thaton D ecem ber 13,2018,l electronically filed the foregoing docum ent

   w ith the Clerk ofthe Courtusing CM /ECF.


                                                                            'zve
                                                                           ..  f$zk#o
                                                                               w.         z.
                                                                                                    ..
                                                                                                         ,.. ..g   .

                                                                     g,
                                                                      f
                                                                      ' 0 0 v1ra l  .f
                                                           .....''      xp       4i

                                                ,'
                                                     ...             A sl sta Un1   e tatesA ttorney
                                               .0                                              x.
                                                                                    ''x
                                                                                          Q
                                                                       l




                                                    21
